 

Exhibit 10.13

 

 

 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

THIS AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is entered into on
December 31, 2019, by and between AGS, LLC, a Delaware limited liability company
(the “Company”), and SIGMUND LEE (“Executive”), and shall be effective as of
January 1, 2020.

 

WHEREAS, the Company and Executive are parties to an employment agreement dated
as of September 1, 2018 (as further modified or amended through the date hereof,
the “Employment Agreement”); and

 

WHEREAS, the Company and Executive desire to amend the Employment Agreement as
provided below.

 

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, and intending to be legally bound hereby, the parties
do hereby agree as follows:

 

 

1.

The following provision is hereby inserted following the last sentence in
subsection 1.1:

 

As Chief Technology Officer, Executive will be responsible for all of the
research and development as it relates to the Company’s Electronic Gaming
Machine (EGM) business only. For the avoidance of doubt, Executive is not
responsible for the Company’s table games and interactive divisions in any way.
In conjunction with Executive’s duties, Executive will be responsible for the
personnel required to support the Company’s EGM R&D needs, as well as the
approved budget for such department. For the avoidance of doubt, Executive is
not responsible for setting any of the Company’s policies, but rather is only
responsible for Executive’s department, consistent with the Company Authority
Matrix as updated from time to time. Furthermore, Executive acknowledges that
Company policies are set by our Chief Executive Officer and Chief Financial
Officer consistent with the direction that they receive from the Company’s Board
of Directors.

 

 

2.

Capitalized terms not defined in this Amendment shall have the meanings given
such terms in the Employment Agreement.

 

3. Except as specifically modified by this Amendment, all other terms and
conditions of the Employment Agreement are hereby ratified and remain unchanged
and in full force and effect.

 

4. In the event of any conflict or inconsistency between the terms and
conditions set forth in this Amendment and the terms and conditions set forth in
the Employment Agreement, the terms and conditions of this Amendment will
prevail.

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

 

 

 

AGS, LLC           By:
[z02.jpg]
1/9/2020     David Lopez       President and Chief Executive Officer    

 

 

 

 

 

EXECUTIVE          
[z03.jpg]
1/5/2020   Sigmund Lee    

 

 

 

[Signature Page to Sigmund Lee Amendment to Employment Agreement]

 